Per Curiam.  With respect to this motion for a rule on the clerk, the attorney for the appellant insists that it is the court reporter’s responsibility to prepare the record and to notify the attorney if more time is needed. Counsel therefore refuses to recognize his responsibility for filing the record on time. Counsel is in error. We have repeatedly held that the attorney is responsible for filing the record and cannot shift that responsibility to the trial judge or to the court reporter. See, for example, Christopher v. Jones, 271 Ark. 911, 611 S.W. 2d 521 (1981). As stated in our per curiam order on belated appeals in criminal cases, 265 Ark. 964, we put “the responsibility where it belongs, on the shoulders of the lawyer who is at fault.” No good cause having been shown for the tardy filing of the record in this case, the motion for a rule on the clerk is denied.